Citation Nr: 0904044	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose 
veins stripping and ligation, left leg venous insufficiency, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for bronchial asthma, 
status post bronchoscopy and intratracheal biopsy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 2001 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran had appealed the issue of 
the evaluation for arterial hypertension, but he withdrew 
that appeal in April 2008.  

The issue of an increased rating for bronchial asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left leg varicose veins disorder does not 
produce persistent edema which is incompletely relieved by 
elevation of his extremity. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for status post left leg varicose veins stripping and 
ligation, left leg venous insufficiency, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's December 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
May 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim.  That letter did not describe the 
particular rating criteria used in evaluating varicose veins 
disability or discuss what evidence was necessary with 
respect to the rating criteria.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
original December 2003 letter.  First, in a June 2008 letter, 
the veteran was notified that disabilities are rated from 0 
to 100 percent based on 38 C.F.R. Part 4's rating schedule 
and was told of the need to present evidence to meet the 
rating criteria.  He did not supply any additional 
information or evidence.  Further, he has demonstrated actual 
knowledge of the rating criteria applicable to varicose 
veins, as he has argued that he has persistent edema that is 
not relieved by elevation of his leg.  See Statement of 
Accredited Representative in Appealed Case, dated April 11, 
2008; statements from the veteran dated in October 2003, 
January, May, and October 2004, February 2005, and April 
2007.  

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, at the April 2004, September 2006, 
and December 2007 VA examinations, he was asked about those 
effects and he replied.  Thus, notwithstanding the lack of 
notice, the veteran provided the required evidence.  The 
veteran thus had a meaningful opportunity to participate in 
the adjudication process, so the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements, and examined the veteran in April 2004, September 
2006, and December 2007.  VA has satisfied its assistance 
duties.

Higher rating for varicose veins

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The veteran's varicose veins and venous insufficiency 
disorder is rated by the RO under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which is for varicose veins and is most 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).  Under Diagnostic Code 7120, varicose veins with 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hose, 
warrant a 10 percent rating.  Varicose veins with persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema, 
warrant a 20 percent rating.  

The veteran maintains that he has persistent edema that is 
incompletely relieved by elevation of his extremity.  See 
Statement dated in February 2005.  

VA examination in April 2004 revealed that the veteran 
complained of pain, burning, and numbness of his left leg.  
He also referred to edema, which was relieved by hose but not 
by elevation.  The examiner indicated that there was no 
edema, stasis pigmentation, or eczema.  There were no visible 
or palpable varicose veins of the left leg.  Duplex scan of 
the lower extremities showed mild atherosclerotic disease 
without significant stenosis.

Duplex scan of the lower extremities in January 2005 showed 
bilateral mild venous insufficiency.

On VA examination in December 2007, the veteran sated that he 
had pain and swelling of his left leg since 2001.  He 
described the swelling as intermittent, usually developing 
after a day of work with prolonged standing and also when 
walking a lot.  While the veteran stated that edema was 
present, he said that it was not persistent and that it was 
relieved by elevation of his extremity.  He denied any skin 
discoloration.  On physical examination, the examiner 
reported no edema and no stasis pigmentation or eczema.  
There were multiple superficial (not palpable) ramificated 
small varicosities without engorgement.  Duplex scan of the 
lower extremities showed lower extremity venous insufficiency 
with reflux.  The examiner diagnosed left lower extremity 
varicose vein ligation and stripping with no sequelae other 
than simple, non-disfiguring scars.

Duplex scan of the lower extremities in February 2008 deep 
valve incompetence and no evidence of deep vein thrombosis. 

Also of record are VA outpatient treatment records.  
Examination of the lower extremities showed no edema or skin 
discoloration in April 2003, October 2003, June 2004, October 
2005, May 2006, August 2006, November 2006, December 2006, 
and March 2007. 

Based on the evidence, the Board concludes that the criteria 
for a 30 percent schedular rating for varicose veins are not 
met or nearly approximated.  The veteran has offered 
conflicting statements about the frequency of edema and 
whether or not it is relieved by elevation.  Accordingly, his 
statements about having persistent edema that is not relieved 
by elevation are not credible.  For example, in a February 
2005 statement he indicated that he had persistent edema.  
And on VA examination in April 2004 he stated that he had 
edema that was not relieved by elevation.  However, in 
December 2007 he stated that he had edema that was not 
persistent and that was completely relieved by elevation of 
his extremity.  He described his edema as intermittent and 
occasional.  More importantly, objective examination of the 
veteran's left lower extremity on approximately 11 occasions 
has revealed no edema.  Therefore, the Board finds that the 
credible and persuasive evidence of record shows that the 
veteran does not have persistent edema of the left lower 
extremity.  The preponderance of the evidence is against a 
higher schedular rating than 10 percent.

The Board has also considered scarring as a residual of the 
left leg varicose vein stripping.  However, a separate rating 
for scars is not warranted as they have been repeatedly 
described as well healed and non-tender on examination, and 
they do not cover an area of 144 square inches or greater.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 
(2008); see Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made. 38 C.F.R. § 3.321(b)(1).  The record contains no facts 
showing the veteran experiences any symptoms that make the 
schedular criteria inadequate.  Thus, no referral for extra- 
schedular consideration is warranted on this record.  Thun v. 
Peake, 22 Vet. App. 111 (2008) (if the veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular rating is adequate and no referral is required).



The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for left leg varicose veins stripping and 
ligation, left leg venous insufficiency, is denied.


REMAND

Bronchial asthma

The veteran's bronchial asthma is rated by the RO under 
38 C.F.R. § 4.97, Diagnostic Code 6602, which is for 
bronchial asthma.

Under Diagnostic Code 6602, a 30 percent rating is warranted 
if FEV-1 or FEV-1/FVC is 56-70 percent of predicted; or if 
there is daily inhalational or oral bronchodilators required; 
or if inhalational anti-inflammatory medication is required.  
A 60 percent rating is warranted if there is an FEV-1 or FEV-
1/FVC of 40-55 percent of predicted; or if there are at least 
monthly physicians visits for required care of exacerbations, 
or if intermittent (at least 3 times per year) courses of 
systemic (oral or parenteral) corticosteroids are required.  

Pulmonary function tests were conducted on VA examination in 
December 2007, but the results of the tests were not 
incorporated into the veteran's claims folder.  Attempts 
should be made to obtain those pulmonary function test 
results, as ratings are based on them.  Id.  Since the case 
must be remanded for this reason, the veteran should also be 
given the notice required by Vazquez-Flores v. Peake, 22 Vet. 
App.37 (2008), and another VA pulmonary examination, and VA 
treatment records since April 2007 from the San Juan VA 
hospital and the VA satellite clinic in Mayaguez, Puerto 
Rico, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Vazquez-Flores v. Peake, 22 
Vet. App.37 (2008) concerning his claim 
for an increased rating for bronchial 
asthma.  

2.  Make arrangements to obtain copies 
of the pulmonary function test results 
from the December 2007 VA examination.

3.  Make arrangements to obtain all 
medical records of treatment for 
bronchial asthma from the San Juan, 
Puerto Rico VA hospital and from the 
Mayaguez, Puerto Rico VA satellite 
clinic, dated since April 2007.  

4.  Thereafter, schedule the veteran 
for a VA examination for bronchial 
asthma.  Provide the examiner with the 
claims file for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  

The examiner should identify all 
impairment attributable to the 
veteran's service-connected bronchial 
asthma.  

The veteran's FEV-1 and FEV-1/FVC 
should be reported; it should be 
indicated whether the veteran requires 
at least monthly visits to a physician 
for required care of exacerbations; and 
whether intermittent (at least three 
times per year) courses of systemic 
(oral or parenteral) corticosteroids 
are required.  It should also be 
indicated whether the veteran has more 
than one attack per week with episodes 
of respiratory failure; and whether he 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids 
or immuno-suppressive medications.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


